                                    1                        2                      3                       4                       5                        6                     7                     8        Official Democratic Party Ballot for
OFFICE           President of the United States     Delegates to the Democratic National
                                                                                    CaseConvention/Delegados a la Convención
                                                                                              1:20-cv-03325-AT      Document Nacional
                                                                                                                                  27-7
                                                                                                                                  29-3
                                                                                                                                  37-2Democrática
                                                                                                                                         Filed 05/03/20
                                                                                                                                                  05/01/20   Page 1 of 2                                          Presidential Primary Election
                 Presidente de los Estados Unidos   20th Congressional District/ Distrito del Congreso 20                                                                                                         Boleta Official Demócrata para
OFICINA          Vote for One (Vota por Uno)        Vote for Any Seven (Vota por Cualquiera Siete)                                                                                                                Elecciones Primaria Presidencial
Democratic             Democratic
                       Demócrata
                                                          Democratic
                                                          Demócrata
                                                                                 Democratic
                                                                                 Demócrata
                                                                                                         Democratic
                                                                                                         Demócrata
                                                                                                                                 Democratic
                                                                                                                                 Demócrata
                                                                                                                                                         Democratic
                                                                                                                                                         Demócrata
                                                                                                                                                                                Democratic
                                                                                                                                                                                Demócrata
                                                                                                                                                                                                   Democratic
                                                                                                                                                                                                   Demócrata      State of New York, County of
Demócrata        Pete                                Rachel                 Stephen A.              Caitlin                 John T.                 Julia A.               Andrew             Kim M.              Estado de Nueva York, Condado de
             A   Buttigieg                           Baum (F)               Napier, Jr. (M)         Gallagher (F)           Fealy (M)               Reeb (F)               Brick (M)          Cardillo (F)
                                                                                                                                                                                                                  April 28, 2020
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed    28 de abril de 2020
Democratic             Democratic
                       Demócrata
Demócrata        Amy                                                                                                                                                                                              Commissioners/Comisionadas
             A   Klobuchar
                                                                                                                                                                                                                  Election District
Democratic             Democratic
                       Demócrata
                                                          Democratic
                                                          Demócrata
                                                                                 Democratic
                                                                                 Demócrata
                                                                                                         Democratic
                                                                                                         Demócrata
                                                                                                                                 Democratic
                                                                                                                                 Demócrata
                                                                                                                                                         Democratic
                                                                                                                                                         Demócrata
                                                                                                                                                                                Democratic
                                                                                                                                                                                Demócrata
                                                                                                                                                                                                   Democratic
                                                                                                                                                                                                   Demócrata
Demócrata        Joseph R.                           Daniel P.              Caroline B.             Jack                    Wanda F.                Edward                 Dorcey L.          Carole
             A   Biden                               McCoy (M)              McGraw (F)              Flynn (M)               Willingham (F)          Verhoff (M)            Applyrs (F)        Claren-Weaver (F)
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed
Democratic             Democratic
                       Demócrata
Demócrata        Tulsi
             A   Gabbard

Democratic             Democratic
                       Demócrata
                                                          Democratic
                                                          Demócrata
                                                                                 Democratic
                                                                                 Demócrata
                                                                                                         Democratic
                                                                                                         Demócrata
                                                                                                                                 Democratic
                                                                                                                                 Demócrata
                                                                                                                                                         Democratic
                                                                                                                                                         Demócrata
                                                                                                                                                                                Democratic
                                                                                                                                                                                Demócrata
                                                                                                                                                                                                   Democratic
                                                                                                                                                                                                   Demócrata
Demócrata        Bernie                              Phillip G.             Thomas                  Douglas                 Joyce                   Heather                Sandra             Khristina
             A   Sanders                             Steck (M)              Goodfellow (M)          Bullock (M)             Love (F)                Spitzberg (F)          Steubing (F)       Ulmer (F)
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed
Democratic             Democratic
                       Demócrata
Demócrata
             A
                 Michael R.
                 Bloomberg
                                                                                                                                                                                                                  Ballot marking
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed
                                                                                                                                                                                                                  instructions are
Democratic
                                                                                                                                                                                                                  printed in the privacy
                       Democratic
                       Demócrata
Demócrata        Tom
             A   Steyer                                                                                                                                                                                           sleeve.
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed
Democratic             Democratic
                       Demócrata
Demócrata
             A
                 Michael
                 Bennet
                                                                                                                                                                                                                  Las instrucciones
                                                                                                                                                                                                                  para marcar la boleta
Democratic
                                                                                                                                                                                                                  electoral estan
                       Democratic                         Democratic             Democratic              Democratic              Democratic              Democratic             Democratic         Democratic
                       Demócrata                          Demócrata              Demócrata               Demócrata               Demócrata               Demócrata              Demócrata          Demócrata
Demócrata        Elizabeth                           Melinda J.             Martin J.               Katherine D.            Nicholas A.             Christine M.           Anton A.           Holly
             A   Warren                              Person (F)             Robinson (M)            Chao (F)                Petrillo (M)            Butry (F)              Konev (M)          Loth (F)            impresas en la
Democratic             Democratic
                       Demócrata
                                                          Democratic
                                                          Demócrata
                                                                                 Democratic
                                                                                 Demócrata
                                                                                                         Democratic
                                                                                                         Demócrata
                                                                                                                                 Democratic
                                                                                                                                 Demócrata
                                                                                                                                                         Democratic
                                                                                                                                                         Demócrata
                                                                                                                                                                                Democratic
                                                                                                                                                                                Demócrata
                                                                                                                                                                                                   Democratic
                                                                                                                                                                                                   Demócrata
                                                                                                                                                                                                                  envoltura de
Demócrata
             A
                 Andrew
                 Yang
                                                     Kathryn                James                   Erynn                   Hugh                    Tanya                  Ray                Olivia              privacidad.
                                                     Miechkowski (F)        Gilkey (M)              Barber (F)              McNeelege (M)           Thorne (F)             Daugherty (M)      Meunier (F)
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed
Democratic             Democratic
                       Demócrata
Demócrata        Deval
             A   Patrick
                                    1                        2                      3                       4                       5                        6                     7                     8        Official Democratic Party Absentee/Military/Special Ballot
                                                                                                                                                                                                                  for Presidential Primary Election
OFFICE           President of the United States     Delegates to the Democratic National
                                                                                    CaseConvention/Delegados a la Convención
                                                                                              1:20-cv-03325-AT      Document Nacional
                                                                                                                                  27-7
                                                                                                                                  29-3
                                                                                                                                  37-2Democrática
                                                                                                                                         Filed 05/03/20
                                                                                                                                                  05/01/20   Page 2 of 2
                 Presidente de los Estados Unidos   20th Congressional District/ Distrito del Congreso 20                                                                                                         Boleta Official Demócrata Ausente/Militar/Especial para
OFICINA          Vote for One (Vota por Uno)        Vote for Any Seven (Vota por Cualquiera Siete)                                                                                                                Elecciones Primaria Presidencial

Democratic             Democratic                         Democratic             Democratic              Democratic              Democratic              Democratic             Democratic         Democratic     State of New York, County of
                       Demócrata                          Demócrata              Demócrata               Demócrata               Demócrata               Demócrata              Demócrata          Demócrata
Demócrata                                                                                                                                                                                                         Estado de Nueva York, Condado de
                 Pete                                Rachel                 Stephen A.              Caitlin                 John T.                 Julia A.               Andrew             Kim M.
             A   Buttigieg                           Baum (F)               Napier, Jr. (M)         Gallagher (F)           Fealy (M)               Reeb (F)               Brick (M)          Cardillo (F)        April 28, 2020
                                                                                                                                                                                                                  28 de abril de 2020
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed
Democratic             Democratic
                       Demócrata                                                                                                                                                                                  Commissioners/Comisionadas
Demócrata        Amy                                                                                                                                                                                              Election District
             A   Klobuchar

Democratic             Democratic
                       Demócrata
                                                          Democratic
                                                          Demócrata
                                                                                 Democratic
                                                                                 Demócrata
                                                                                                         Democratic
                                                                                                         Demócrata
                                                                                                                                 Democratic
                                                                                                                                 Demócrata
                                                                                                                                                         Democratic
                                                                                                                                                         Demócrata
                                                                                                                                                                                Democratic
                                                                                                                                                                                Demócrata
                                                                                                                                                                                                   Democratic
                                                                                                                                                                                                   Demócrata
                                                                                                                                                                                                                  INSTRUCTIONS:
Demócrata        Joseph R.                           Daniel P.              Caroline B.             Jack                    Wanda F.                Edward                 Dorcey L.          Carole              (1) To vote for a candidate whose name is printed on this ballot
             A   Biden                               McCoy (M)              McGraw (F)              Flynn (M)               Willingham (F)          Verhoff (M)            Applyrs (F)        Claren-Weaver (F)   fill in the oval above or next to the name of the candidate.

                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed    (2) Any other mark or writing, or any erasure made on this
Democratic             Democratic
                       Demócrata                                                                                                                                                                                  ballot outside the voting ovals or blank spaces provided for
Demócrata        Tulsi                                                                                                                                                                                            voting will void this entire ballot.
             A   Gabbard                                                                                                                                                                                          (3) Do not overvote. If you select a greater number of
                                                                                                                                                                                                                  candidates than there are vacancies to be filled, your ballot will
Democratic             Democratic                         Democratic             Democratic              Democratic              Democratic              Democratic             Democratic         Democratic     be void for that public office, party position or proposal.
                       Demócrata                          Demócrata              Demócrata               Demócrata               Demócrata               Demócrata              Demócrata          Demócrata
Demócrata        Bernie                              Phillip G.             Thomas                  Douglas                 Joyce                   Heather                Sandra             Khristina           (4) If you tear, or deface, or wrongly mark this ballot, return it
             A   Sanders                             Steck (M)              Goodfellow (M           Bullock (M)             Love (F)                Spitzberg (F)          Steubing (F)       Ulmer (F)           and obtain another. Do not attempt to correct mistakes on the
                                                                                                                                                                                                                  ballot by making erasures or cross outs. Erasures or cross outs
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed    may invalidate all or part of your ballot. Prior to submitting your
Democratic             Democratic
                       Demócrata
                                                                                                                                                                                                                  ballot, if you make a mistake in completing the ballot or wish to
Demócrata                                                                                                                                                                                                         change your ballot choices, you may obtain and complete a
                 Michael R.                                                                                                                                                                                       new ballot. You have a right to a replacement ballot upon return
             A   Bloomberg                                                                                                                                                                                        of the original ballot.

                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed
Democratic             Democratic
                       Demócrata
Demócrata        Tom
             A   Steyer                                                                                                                                                                                           INSTRUCCIONES:

                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed    (1) Para votar por un candidato cuyo nombre esté impreso en
Democratic             Democratic
                       Demócrata                                                                                                                                                                                  esta boleta, llene el óvalo que está sobre el nombre del
Demócrata        Michael                                                                                                                                                                                          candidato, o junto a éste.
             A   Bennet                                                                                                                                                                                           (2) Cualquier otra marca o escritura, o cualquier borrón sobre
                                                                                                                                                                                                                  esta boleta, por fuera de los óvalos o espacios en blanco
                                                                                                                                                                                                                  provistos para votar, anula toda esta boleta.
Democratic             Democratic
                       Demócrata
                                                          Democratic
                                                          Demócrata
                                                                                 Democratic
                                                                                 Demócrata
                                                                                                         Democratic
                                                                                                         Demócrata
                                                                                                                                 Democratic
                                                                                                                                 Demócrata
                                                                                                                                                         Democratic
                                                                                                                                                         Demócrata
                                                                                                                                                                                Democratic
                                                                                                                                                                                Demócrata
                                                                                                                                                                                                   Democratic
                                                                                                                                                                                                   Demócrata
Demócrata        Elizabeth                           Melinda J.             Martin J.               Katherine D.            Nicholas A.             Christine M.           Anton A.           Holly               (3) No vote de más. Si selecciona un número de candidatos
                                                                                                                                                                                                                  mayor que el número de vacantes a llenar, su voto será nulo
             A   Warren                              Person (F)             Robinson (M)            Chao (F)                Petrillo (M)            Butry (F)              Konev (M)          Loth (F)            para ese cargo público, puesto en el partido o propuesta.

Democratic             Democratic                         Democratic             Democratic              Democratic              Democratic              Democratic             Democratic         Democratic     (4) Si usted rompe, desfigura, o marca de forma incorrecta esta
                       Demócrata                          Demócrata              Demócrata               Demócrata               Demócrata               Demócrata              Demócrata          Demócrata
                                                                                                                                                                                                                  boleta, devuélvala y se le entregará otra. No intente borrar ni
Demócrata        Andrew                              Kathryn                James                   Erynn                   Hugh                    Tanya                  Ray                Olivia              tachar para corregir errores en la boleta. Los borrones o
             A   Yang                                Miechkowski (F)        Gilkey (M)              Barber (F)              McNeelege (M)           Thorne (F)             Daugherty (M)      Meunier (F)         tachaduras pueden invalidar toda o parte de la boleta. Antes
                                                                                                                                                                                                                  de entregar su boleta, si comete un error al llenar la boleta, o si
                                                    No Delegate Filed      No Delegate Filed       No Delegate Filed       No Delegate Filed      No Delegate Filed    No Delegate Filed     No Delegate Filed    desea cambiar sus opciones de voto, puede obtener una
Democratic             Democratic
                       Demócrata                                                                                                                                                                                  nueva boleta para llenarla. Usted tiene derecho a recibir una
Demócrata        Deval                                                                                                                                                                                            nueva boleta a cambio de la boleta original.
             A   Patrick
